[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTIONS FOR SUMMARY JUDGMENT (#128 AND #131)
The motions for summary judgment of defendants John S. Witek and and Mark J. Witek are denied as genuine issues of material fact exist as to whether the mortgage in question actually fails to comply with the requirements of General Statutes § 47-5. The documents submitted to the court by the moving parties do not show the absence of genuine issues of material fact regarding whether the deed was properly witnessed and acknowledged. The counteraffidavit of the plaintiff, filed December 12, 1995, has annexed to it true and attested copies of the note and mortgage. On the face of the mortgage it appears to have been properly executed in accordance with General Statutes § 47-5.
Nevertheless, if the mortgage was properly recorded, but fails to comply with the requirements of General Statutes § 47-5, then the claimed defects are cured by the validating act of 1989. Spec. Acts 1989, No. 89-6, § 3(a)(1), § 3(a)(3), § 9, § 10. More than one defect can be cured. Spec. Acts 1989, No. 89-6, § 3 (a)(21).
Even if the court were inclined to grant the motion for summary judgment, which it is not, the "documentary proof" submitted by the defendants is not proper because the documents failed to meet the standards of Practice Book § 384. The affidavits are photocopies and the deposition transcripts are uncertified.
CURRAN, J. CT Page 3101